Title: To John Adams from Henry Warren, 29 October 1818
From: Warren, Henry
To: Adams, John


				
					My venerable & respected friend
					Plymouth Octr 29. 1818
				
				Permit me on the sad & melancholy annunciation of the papers of this day of the death of Mrs. Adams to address a line to you.—not of condolence—for you are beyond that,—but of sympathy. The irreparable breach in your domestic felicity can never be healed: the friendship of youth can never be restored. The loss of such a woman as Mrs: Adams society must ever deplore; how much more her partner, who through a long life of pleasure, however intermingled with partial interruptions, touching the frail state of humanity, enjoyed so much of her advice, assistance, & strength of mind which few ladies can exhibit.—How much those ancient friendships, never to be forgotten by their posterity, that existed between long & much loved friends. Be assured, my dear Sir, that this event has probed to the quick the few survivors of a long-long existing respect & attachment, which has been evolved hereditarily to my brother & to myself.—With your years, experience & reflection you must have long been prepared for such a separation: & your Christian character has taught you resignation & you will evince under this the greatness of your mind under this awful dispensation, as you have hitherto displayed it under the various scenes of a long & important life with so much personal dignity & honorable character in society.Nothing but my personal indisposition would prevent myself & Mrs. Warren from being at Quincy on saturday to pay the last sad tribute of respect at the obsequies of your departed friend—Accept my venerable friend, the united respects of myself, my wife, & Mr. James Warren on this eventful occasion—& believe me personally / most respectfully / Your obedt Servt
				
					Henry Warren
				
				
			